Citation Nr: 0837441	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-17 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
diagnosed as asthma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to June 2005.

This matter is on appeal from the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's currently-diagnosed asthma is related to active 
duty service.


CONCLUSION OF LAW

A pulmonary disorder, diagnosed as asthma, was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's pre-service treatment records, 
which are extensive as she was a military dependent, indicate 
that she has exhibited some pulmonary symptomatology prior to 
service.  For example, in October 1989 (age 9), she was 
treated for pneumonia, which included the observation that 
her lungs were "hyperexpanded," but she apparently 
recovered from this without permanent symptoms.  

Additionally, she has had at least two cases of bronchitis, 
specifically in November 1981 (age 10 months) and July-August 
1996 (age 16).  There are also occasions where she has had 
non-diagnosed symptoms, such as in September 1982 (age 2) and 
March 1998 (age 17), where "crackling" could be heard in 
her lungs, complaints of shortness of breath in January 1997 
and a "cough with blood speckled phlegm" in November 1996.  

Despite this history, these records corroborate her assertion 
that she was never actually diagnosed with asthma prior to 
service.  It is particularly notable that she specifically 
asked a physician's assistant in May 1997 if she had asthma, 
thereby conveying her concerns on the issue, but was still 
not diagnosed as asthmatic.

She was inducted into the military in April 2005.  During 
pre-induction screening, she stated that she had no history 
of asthma or other breathing problems related to exercise.  
No indication of asthma prior to service was noted at her 
pre-induction physical in April 2005. 

In May 2005, the veteran complained of a cough and tightness 
in her chest.  The physician at the time noted the 
possibility of asthma by history, as the veteran stated that 
she had a family history of asthma and that she had 
occasionally used an inhaler.  However, the veteran stated 
that she did not have a diagnosis of asthma prior to service.  

In June 2005, the veteran underwent a methacholine challenge 
test, the results of which led to a diagnosis of asthma in a 
physical standards board report, dated that same month.  
Based on this diagnosis, which is the first time such a 
diagnosis appears in the record, she was discharged from 
active duty in late June 2005.  

The Board finds that asthma not "noted" at the time of the 
veteran's examination, acceptance, and enrollment into active 
military service, as evidenced by her statements and the 
observations of the examiners at her pre-induction physical, 
both of which did not note asthma prior to service.  Because 
asthma was not "noted" upon service entrance, she is 
entitled to the statutory presumption that she was of sound 
condition upon entry, and clear and convincing evidence must 
be shown in order to rebut the presumption.

In determining whether the presumption is rebutted by clear 
and convincing evidence, the Board acknowledges the veteran's 
statements that she had used an inhaler in the past and that 
the May 2005 military physician noted the possibility of 
asthma prior to service.  However, the Board does not find 
this evidence to be clear and convincing as required to rebut 
the presumption.  Here, there was no diagnosis of asthma in 
her extensive pre-service records and the medical board never 
concluded that her asthma existed prior to service.  
Therefore, the Board concludes that clear and convincing 
evidence was not presented to rebut the presumption that her 
asthma was incurred while in-service.

In addition to the service medical records' indication of in-
service occurrence, the veteran repeatedly asserts that she 
first experienced asthma after, and not before, entrance into 
service.  The Board recognizes that she is competent to 
report the symptomatology she experienced as it comes to her 
through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Because the weight of the competent evidence, both medical 
and lay, demonstrates that there was no diagnosis of asthma 
until in service in May 2005, while on active duty.  As such, 
the Board finds that the veteran's current disorder began 
during active service.

Approximately two months after her discharge, the veteran 
filed a claim for benefits.  After an initial denial of her 
claim by the RO in March 2006, she underwent a VA examination 
in May 2006.  There, she complained of asthmatic attacks 
weekly and required the use of an inhaler to reduce bronchial 
inflammation.  A chest x-ray taken the same day showed 
hyperaeration, and the examiner also diagnosed asthma.  

As the veteran had initial complaints of asthma in service 
and essentially continuously since service, and has been 
again diagnosed with asthma relatively soon after separation, 
it is reasonable to conclude that the currently-diagnosed 
asthma began in service.  Thus, based on the evidence 
described above, and giving her the benefit of the doubt, the 
Board finds that service connection is warranted for asthma.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  




ORDER

Service connection for a pulmonary disorder, diagnosed as 
asthma, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


